Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Zhong (U.S. App. 2017/0244929) teaches a display control system (see Abstract), comprising: a display (see Fig. 3, display panel 11), a display controller driving the display (see Fig. 4, control block 10), and a bridge circuit connecting the display and the display controller; (see Fig. 3 bridge chip 12), wherein the display controller is configured to output a first video signal according to an external video source (see Para. 54 and 73 external tv signal), wherein the bridge circuit comprises a video receiver (see Fig. 3, and Fig. 5, Item 12 receives from Item 10), a timing detector (see at least Para. 86, 87, and 94 supported frequencies and resolutions), a memory (see Para. 91), wherein the video receiver is configured to receive the first video signal output by the display controller (see Fig. 3),
Kimoto (U.S. App. 2014/0009678) teaches and the bridge circuit is configured to determine whether the display controller is in normal operation state according to the first video signal received (see Fig. 3, video display processing and analyze video signal at S309), output the first video signal to the display to play the first video signal when the display controller is in normal operation state (see at least Para. 68 and Fig. 3, S312), and output a second video signal pre-stored to the display to play the second video signal when the display controller is not in normal operation state (see at least Para. 66 output error message) a selector (see Fig. 1, and Para. 24), wherein the video receiver is connected with the display controller  (see at least Para. 51, 59, 88, and Fig. 1 transmit using I/F unit), the timing detector is connected with the video receiver and the selector, transmit the first video signal to the selector  (see Fig. 1, I/F unit between PC and LCD sides to select correct resolution based on calculation formula in Para. 24), and transmit a timing signal of the first video signal and a frame data of the first video signal to the timing detector (see at least Para. 66-69 and Fig. 3 S305-S310 includes EDID for video signal); the timing detector is configured to detect whether the timing signal of the first video signal and the frame data of the first video signal are normal or not and transmit a detection result to the selector (see Fig. 3, S309 and S310 analyze and proceed to display or error out see at least Para. 66 including EDID with the resolution).
	The references neither singularly nor in combination teach wherein the timing detector is further configured to pre-store a field synchronization signal threshold, a row synchronization signal threshold and a data enable signal threshold of the first video signal output by the display controller under normal operation state, pre-store a preset pixel row data threshold and a preset pixel column data threshold, detect the timing signal of the first video signal and the frame data of the first video signal transmitted by the video receiver based on the pre-stored signal thresholds, wherein the timing signal comprises a field synchronization signal of the first video signal, a row synchronization signal of the first video signal and a data enable signal of the first video signal, and the frame data comprises pixel row data and pixel column data, when the field synchronization signal, the row synchronization signal and the data enable signal, the pixel row data and the pixel column data all meet corresponding signal threshold, determine an initialization of the display controller being completed and the display controller entering a normal operation state, and output a first detection result to the selector now required by the amendment filed on 5-24-2022. Dependent claims are allowed for similar reasons. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625